                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 KRYSTYNA MARIA GRELL,                         )
                                               )
               Plaintiff,                      )
                                               )    Case No. 18 C 8197
                    v.                         )
                                               )    Judge John Robert Blakey
 U.S. CITIZENSHIP AND                          )
 IMMIGRATION SERVICES (USCIS),                 )
 et al.,                                       )
                                               )
               Defendants.                     )

                                  AGREED ORDER

      In this immigration case, the parties requested, and the Court entered, an

agreed order resolving the matter in dispute. See [38]. Thereafter, Plaintiff filed a

motion for attorneys’ fees and costs under the Equal Access to Justice Act, [39], but

the Court denied the motion without prejudice because it did not comply with the

Court’s rules and orders. See [43]. In lieu of a renewed motion, the parties have now

filed a motion seeking an agreed order resolving Plaintiff’s claim for fees. The Court

grants the motion [44]. By agreement of the parties, Defendants shall pay Plaintiff

$17,000.00, and pursuant to the parties’ settlement agreement, this amount shall

serve as full and complete settlement of all claims by Plaintiff relating to the payment

of attorneys’ fees and costs in this matter.

Dated: May 6, 2020                                 Entered:


                                                   ____________________________
                                                   John Robert Blakey
                                                   United States District Judge
